Citation Nr: 0123368	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for dysthymia.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for status post intraocular lens implant with a 
history of uveitis and glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for dysthymia, and assigned a 
noncompensable (zero percent) disability rating thereto, and 
which granted the veteran's claim for service connection for 
a right eye disorder, and assigned a 10 percent disability 
rating thereto.  The veteran filed a timely appeal to the 
initial disability ratings assigned to these two disorders.

The Board notes that in June 2000, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
right eye disorder from 10 percent to 30 percent disabling, 
effective April 8, 1998, the date of service connection for 
this disorder.  The Board notes that in a claim for an 
increased rating, "the claimant will generally be presumed 
to be seeking the maximum available benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 30 percent rating for his 
right eye disorder.  Further, there is no written withdrawal 
of this issue under 38 C.F.R. § 20.204 (2000).  Therefore, 
the issue of an increased initial disability rating for the 
veteran's right eye disorder remains in appellate status.


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Further, VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Pursuant to the recent change in law, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See VCAA, supra (codified at 38 U.S.C. §§ 5102 
and 5103).  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
VCAA, supra (codified at 38 U.S.C. § 5103A).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  Specifically, in 
reviewing the veteran's claims file, the Board notes that 
shortly after discharge in April 1998, the veteran underwent 
a VA mental disorders examination in July 1998.  At that 
time, the veteran stated that he had not seen any physicians 
since leaving the service due to financial constraints and 
the fact that he had moved to a new state. 

However, in the veteran's notice of disagreement (NOD), 
received by VA in April 1999, the veteran reported that since 
the time of the July 1998 examination, he had established a 
local doctor, and had been under continual care by two 
physicians, who had prescribed both Prozac and Trazodone 
daily.  He further indicated that he had been diagnosed with 
major depression and was in need of continual care and 
monitoring.  He provided the name and address of his current 
mental health caregiver, and indicated that the RO could 
contact this therapist for further information about his 
mental health.

In addition, in this same NOD the veteran stated that he had 
a new ophthalmologist in Michigan who was providing current 
care for his right eye problems.  Again, he provided the name 
and address of this physician, and indicated that this person 
could be contacted for current medical information.

In December 2000, the Board remanded the veteran's claims to 
the RO for further development.  Specifically, the Board 
noted that there was no evidence contained in the veteran's 
claims file which indicated that the RO had contacted either 
source referenced by the veteran to obtain any treatment 
records maintained by them in conjunction with his claims for 
higher disability ratings for his dysthymia and his right eye 
disorder.  Therefore, the Board remanded the veteran's claims 
to the RO with instructions that they contact the veteran and 
request that he provide the names of any other medical 
providers who had treated the veteran since service 
separation whose records were not already associated with the 
veteran's claims file.  The RO was then instructed to request 
any outstanding medical records, including specific requests 
to the mental health provider and ophthalmologist identified 
by the veteran in his notice of disagreement.

In response, the RO sent the veteran a letter, dated in 
January 2001, requesting the complete names and addresses of 
doctors and medical facilities who had treated him for his 
dysthymia and his eye disorder since separation from service.  
The RO indicated that if they did not receive such 
information by March 12, 2001, they could consider his appeal 
on the evidence of record.  Furthermore, the RO stated that 
if no new evidence was received, his appeal could be sent to 
the Board without further consideration.  To date, it does 
not appear that the veteran has responded to the RO's request 
for such information.  The RO forwarded the veteran's claims 
file to the Board in August 2001 for appellate review.

While the RO's development letter satisfied part of the 
Board's remand, it does not appear that the RO has requested 
the medical records from the two health care providers 
already identified by name and address by the veteran, as 
required by the Board in its remand.  Therefore, the Board 
finds that specific requests for records must be made to 
these two health care providers in order to insure full 
compliance with VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5107, 5126).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  After obtaining any necessary 
authorizations, the RO should contact 
Kathleen Minty-Moore, Oakland 
Psychological Clinic, P.C., 2633 S. 
Lapeer Road, Lake Orion, MI  48360, and 
request copies of all treatment records 
created since April 1998 pertaining to 
treatment provided by her for the 
veteran's dysthymia.  In addition, the RO 
should contact Dr. Thomas Biggs II, 
Oakland Eye Care, P.C., 5825 S. Main 
Street, Suite 202, Clarkston, MI  48346, 
and request copies of all treatment 
records created since April 1998 
pertaining to treatment provided by him 
for the veteran's right eye disorder.  
Any such records received should be 
associated with the veteran's claims 
file.  If the search for records from 
either source has negative results, a 
statement(s) to that effect should be 
placed in the veteran's claims file.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  Any additional 
action required to comply with the 
Veterans Claims Assistance Act of 2000 
should also be undertaken.  The RO should 
then readjudicate the issues of the 
veteran's entitlement to increased 
initial disability ratings for dysthymia 
and a right eye disorder.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




